Detailed Action
1. 	This Action is in response to Applicant's After Final filed on February 3, 2021. Claims 1-18 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Charles S. Rauch on February 9, 2021.

4. 	The application has been amended as follows:
In The Claim(s)
1. (Currently Amended) A wireless communication method, comprising:
determining, by a terminal device, first uplink control information and a first uplink channel required to be transmitted to a network device in a first time unit, wherein the first uplink channel is used for carrying other information than the first uplink control information, and a time domain resource for transmitting the first uplink channel comprises at least part of time domain resources for transmitting the first uplink control information; and
determining, by the terminal device, at least one of a channel or information to be transmitted in the first time unit according to at least one transmission parameter 
wherein the first uplink control information comprises ACK/NACK information corresponding to at least one downlink physical channel; 
wherein the at least one transmission parameter corresponding to the first uplink control information comprises at least one transmission parameter of the at least one downlink physical channel; and
wherein the information as determined to be transmitted in the first time unit comprises the first uplink control information.
7. (Currently Amended) The method according to claim 1, wherein the information as determined to be transmitted in the first time unit further comprises 
10. (Currently Amended) A terminal device, comprising: a processor, a memory and a transceiver, wherein the processor is configured to call program codes stored in the memory, to cause the terminal device to:
determine first uplink control information and a first uplink channel required to be transmitted to a network device in a first time unit, wherein the first uplink channel is used for carrying other information than the first uplink control information, and a time domain resource for transmitting the first uplink channel comprises at least part of time domain resources for transmitting the first uplink control information; and
determine at least one of a channel or information to be transmitted in the first time unit according to at least one transmission parameter corresponding to the first uplink control information and at least one transmission parameter of the first uplink channel;
wherein the first uplink control information comprises ACK/NACK information corresponding to at least one downlink physical channel; 
wherein the at least one transmission parameter corresponding to the first uplink control information comprises at least one transmission parameter of the at least one downlink physical channel; and
wherein the information as determined to be transmitted in the first time unit comprises the first uplink control information.
16. (Currently Amended) The terminal device according to claim 10, wherein the information as determined to be transmitted in the first time unit further comprises 
Allowable Subject Matter
5.	Claims 1-18 are allowed.

6.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-18, Applicant's remarks included in an Amendment After Final filed on February 3, 2021 have been considered and found to be persuasive.  In agreement with the Applicant's remarks and further in view of Examiner’s amendment, claims 1-18 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 10, 2021